UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10924 CLAYTON WILLIAMS ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 75-2396863 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Six Desta Drive - Suite 6500 Midland, Texas 79705-5510 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (432) 682-6324 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No There were 11,352,051 shares of Common Stock, $.10 par value, of the registrant outstanding as of August7, 2007. CLAYTON WILLIAMS ENERGY, INC TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 3 Consolidated Statements of Operations for the three months and six months ended June 30, 2007 and 2006 5 Consolidated Statements of Stockholders’ Equity for the six months ended June 30, 2007 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 40 PART II.OTHER INFORMATION Item 1A. Risk Factors 41 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 6. Exhibits 41 Signatures 43 2 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS June 30, December 31, 2007 2006 (Unaudited) CURRENT ASSETS Cash and cash equivalents $ 8,286 $ 13,840 Accounts receivable: Oil and gas sales 31,373 23,398 Joint interest and other, net 22,353 17,810 Affiliates 575 2,436 Inventory 19,114 40,392 Deferred income taxes 505 505 Fair value of derivatives 9,020 23,729 Prepaids and other 5,554 3,888 96,780 125,998 PROPERTY AND EQUIPMENT Oil and gas properties, successful efforts method 1,310,813 1,226,761 Natural gas gathering and processing systems 18,130 18,068 Contract drilling equipment 86,553 66,418 Other 15,871 15,848 1,431,367 1,327,095 Less accumulated depreciation, depletion and amortization (717,469 ) (682,286 ) Property and equipment, net 713,898 644,809 OTHER ASSETS Debt issue costs, net 7,622 8,104 Fair value of derivatives 9 1,785 Other 23,121 14,737 30,752 24,626 $ 841,430 $ 795,433 The accompanying notes are an integral part of these consolidated financial statements. 3 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) LIABILITIES AND STOCKHOLDERS' EQUITY June 30, December 31, 2007 2006 (Unaudited) CURRENT LIABILITIES Accounts payable: Trade $ 65,361 $ 75,815 Oil and gas sales 21,407 14,222 Affiliates 1,938 1,407 Current maturities of long-term debt 26,250 17,397 Fair value of derivatives 33,606 29,722 Accrued liabilities and other 10,698 10,503 159,260 149,066 NON-CURRENT LIABILITIES Long-term debt 454,250 413,876 Deferred income taxes 34,101 36,409 Fair value of derivatives 12,148 21,281 Other 34,111 29,821 534,610 501,387 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, par value $.10 per share, authorized – 3,000,000 shares; none issued - - Common stock, par value $.10 per share, authorized – 30,000,000 shares; issued and outstanding – 11,352,051 shares in 2007 and 11,152,051 shares in 2006 1,135 1,115 Additional paid-in capital 120,025 113,965 Retained earnings 26,400 29,900 147,560 144,980 $ 841,430 $ 795,433 The accompanying notes are an integral part of these consolidated financial statements. 4 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 REVENUES Oil and gas sales $ 74,893 $ 66,443 $ 136,073 $ 126,624 Natural gas services 2,909 2,789 5,563 5,985 Drilling rig services 14,228 374 22,645 374 Gain on sales of assets 534 735 784 752 Total revenues 92,564 70,341 165,065 133,735 COSTS AND EXPENSES Production 17,840 15,931 35,118 30,896 Exploration: Abandonments and impairments 23,519 3,329 34,624 16,172 Seismic and other 1,580 2,587 2,470 5,688 Natural gas services 2,904 2,261 5,317 5,090 Drilling rig services 8,506 216 13,439 216 Depreciation, depletion and amortization 18,487 15,982 33,718 30,692 Impairment of property and equipment 479 - 1,044 - Accretion of abandonment obligations 619 417 1,237 796 General and administrative 4,932 4,252 8,835 8,319 Loss on sales of assets - - 9,323 13 Total costs and expenses 78,866 44,975 145,125 97,882 Operating income 13,698 25,366 19,940 35,853 OTHER INCOME (EXPENSE) Interest expense (7,986 ) (4,961 ) (15,615 ) (9,300 ) Gain (loss) on derivatives 6,110 245 (10,739 ) (1,327 ) Other 3,614 450 4,327 1,068 Total other income (expense) 1,738 (4,266 ) (22,027 ) (9,559 ) Income (loss) before income taxes 15,436 21,100 (2,087 ) 26,294 Income tax (expense) benefit (5,357 ) (3,094 ) 723 (4,912 ) Minority interest, net of tax (1,269 ) (40 ) (2,136 ) (40 ) NET INCOME (LOSS) $ 8,810 $ 17,966 $ (3,500 ) $ 21,342 Net income (loss) per common share: Basic $ 0.78 $ 1.66 $ (0.31 ) $ 1.97 Diluted $ 0.77 $ 1.59 $ (0.31 ) $ 1.89 Weighted average common shares outstanding: Basic 11,352 10,850 11,236 10,845 Diluted 11,507 11,286 11,236 11,294 The accompanying notes are an integral part of these consolidated financial statements. 5 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (Unaudited) (In thousands) Common Stock No. of Par Paid-In Retained Shares Value Capital Earnings BALANCE, December 31, 2006 11,152 $ 1,115 $ 113,965 $ 29,900 Net loss and total comprehensive loss - - - (3,500 ) Issuance of stock through compensation plans 200 20 6,060 - BALANCE, June 30, 2007 11,352 $ 1,135 $ 120,025 $ 26,400 The accompanying notes are an integral part of these consolidated financial statements. 6 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (3,500 ) $ 21,342 Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation, depletion and amortization 33,718 30,692 Impairment of property and equipment 1,044 - Exploration costs 34,624 16,172 (Gain) loss on sales of assets, net 8,539 (739 ) Deferred income taxes (723 ) 4,912 Non-cash employee compensation 1,110 1,151 Unrealized (gain) loss on derivatives 11,236 (14,283 ) Settlements on derivatives with financing elements 12,005 15,508 Amortization of debt issue costs 625 735 Accretion of abandonment obligations 1,237 796 Minority interest, net of tax 2,136 40 Changes in operating working capital: Accounts receivable (10,657 ) 86 Accounts payable (1,005 ) 143 Other (453 ) 493 Net cash provided by operating activities 89,936 77,048 CASH FLOWS FROM INVESTING ACTIVITIES Additions to property and equipment (120,435 ) (134,857 ) Additions to equipment of Larclay JV. (23,415 ) (31,607 ) Proceeds from sales of property and equipment 1,602 684 Change in equipment inventory 11,835 (1,701 ) Other (8,269 ) 815 Net cash used in investing activities (138,682 ) (166,666 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt 40,500 79,700 Proceeds from long-term debt of Larclay JV 8,727 36,197 Repayments of long-term debt - (12 ) Proceeds from sale of common stock 5,970 175 Settlements on derivatives with financing elements (12,005 ) (15,508 ) Net cash provided by financing activities 43,192 100,552 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (5,554 ) 10,934 CASH AND CASH EQUIVALENTS Beginning of period 13,840 5,935 End of period $ 8,286 $ 16,869 SUPPLEMENTAL DISCLOSURES Cash paid for interest, net of amounts capitalized $ 15,283 $ 8,394 The accompanying notes are an integral part of these consolidated financial statements. 7 CLAYTON WILLIAMS ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) 1. Nature of Operations Clayton Williams Energy, Inc. (a Delaware corporation) and its subsidiaries (collectively, the “Company” or “CWEI”) is an independent oil and gas company engaged in the exploration for and development and production of oil and natural gas primarily in its core areas in Texas, Louisiana and New Mexico.Approximately 20% of the Company’s outstanding common stock is beneficially owned by Clayton W. Williams, Jr. (“Mr.Williams”), Chairman of the Board and Chief Executive Officer of the Company, and approximately 27% is owned by a partnership in which Mr.Williams’ adult children are limited partners. Substantially all of the Company’s oil and gas production is sold under short-term contracts which are market-sensitive.Accordingly, the Company’s financial condition, results of operations, and capital resources are highly dependent upon prevailing market prices of, and demand for, oil and natural gas.These commodity prices are subject to wide fluctuations and market uncertainties due to a variety of factors that are beyond the control of the Company.These factors include the level of global demand for petroleum products, foreign supply of oil and gas, the establishment of and compliance with production quotas by oil-exporting countries, weather conditions, the price and availability of alternative fuels, and overall economic conditions, both foreign and domestic. 2. Presentation The preparation of these consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management of the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ materially from those estimates. The consolidated financial statements include the accounts of Clayton Williams Energy, Inc., its wholly-owned subsidiaries and the accounts of the Larclay JV (see Note 11).The Company also accounts for its undivided interests in oil and gas limited partnerships using the proportionate consolidation method, whereby its share of assets, liabilities, revenues and expenses are consolidated with other operations.All significant intercompany transactions and balances associated with the consolidated operations have been eliminated. In the opinion of management, the Company's unaudited consolidated financial statements as of June 30, 2007 and for the interim periods ended June 30, 2007 and 2006 include all adjustments which are necessary for a fair presentation in accordance with accounting principles generally accepted in the United States.These interim results are not necessarily indicative of the results to be expected for the year ending December31, 2007. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ended December31, 2006. 3. Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No.159 The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No.115 (“SFAS159”).SFAS159 permits an entity to choose to measure many financial instruments and certain other items at fair value. The fair value option established by SFAS159 permits all entities to choose to measure eligible items at fair value at specified election dates. Unrealized gains and losses on items for which the fair value option has been elected are to be recognized in earnings at each 8 subsequent reporting date. SFAS 159 is effective for financial statements issued for fiscal years beginning after November15, 2007. The effect of adopting SFAS 159 has not been determined, but it is not expected to have a significant effect on the Company’s consolidated financial position or results of operations. In September 2006, the FASB issued SFAS No.157 Fair Value Measurements (“SFAS157”), which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the FASB having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. SFAS 157 is effective for fiscal years beginning after December15, 2007. The Company plans to adopt SFAS 157 beginning in the first quarter of 2008. The Company is currently evaluating the impact, if any, the adoption of SFAS 157 will have on its consolidated financial position or results of operations. In September 2006, the SEC issued Staff Accounting Bulletin No.108 (“SAB 108”), which became effective on January1, 2007. SAB 108 provides guidance on the consideration of the effects of prior period misstatements in quantifying current year misstatements for the purpose of a materiality assessment. SAB 108 requires an entity to evaluate the impact of correcting all misstatements, including both the carryover and reversing effects of prior year misstatements, on current year financial statements. If a misstatement is material to the current year financial statements, the prior year financial statements should also be corrected, even though such revision was, and continues to be, immaterial to the prior year financial statements. Correcting prior year financial statements for immaterial errors would not require previously filed reports to be amended. Such correction should be made in the current period filings. The adoption of SAB108 had no effect on the Company’s consolidated financial statements. In June 2006, the FASB issued Interpretation No.48 Accounting for Uncertainty in Income Taxes (“FIN48”) to clarify the manner in which enterprises account for uncertainties in their provisions for income taxes.Generally, the standard presented by FIN48 is a “more likely than not” standard and is intended to enhance the relevancy and comparability of financial reporting by companies.FIN48 is effective for fiscal years beginning after December31, 2006.The Company adopted FIN48 effective January 1, 2007 (see Note 10). 4. Long-Term Debt Long-term debt consists of the following: June 30, December 31, 2007 2006 (In thousands) 7¾% Senior Notes due 2013 $ 225,000 $ 225,000 Secured bank credit facility, due May 2009 180,500 140,000 Secured term loan of Larclay JV, due June 2011 75,000 66,273 480,500 431,273 Less current maturities(a) (26,250 ) (17,397 ) $ 454,250 $ 413,876 (a)Consists of current portion of term loan of Larclay JV. 7¾% Senior Notes due 2013 In July 2005, the Company issued, in a private placement, $225million of aggregate principal amount of 7¾% Senior Notes due 2013 (“Senior Notes”).The Senior Notes were issued at face value and bear interest at 7¾% per year, payable semi-annually on February 1 and August 1 of each year, beginning February 1, 2006.After the payment of typical transaction expenses, net proceeds of approximately $217million were used to repay all amounts outstanding under the secured bank credit facilities and for general corporate purposes, including the funding of planned exploration and development activities. 9 At any time prior to August 1, 2008, the Company may redeem up to 35% of the aggregate principal amount of the Senior Notes with the proceeds of certain equity offerings at a redemption price of 107.75% of the principal amount, plus accrued and unpaid interest.In addition, prior to August 1, 2009, the Company may redeem some or all of the Senior Notes at a redemption price equal to 100% of the principal amount of the Senior Notes to be redeemed, plus a make-whole premium, plus any accrued and unpaid interest.On and after August 1, 2009, the Company may redeem some or all of the Senior Notes at redemption prices (expressed as percentages of principal amount) equal to 103.875% for the twelve-month period beginning on August1, 2009, 101.938% for the twelve-month period beginning on August 1, 2010, and 100.00% beginning on August 1, 2011, for any period thereafter, in each case plus accrued and unpaid interest. The Indenture governing the Senior Notes restricts the ability of the Company and its restricted subsidiaries to:(i)borrow money; (ii)issue redeemable and preferred stock; (iii)pay distributions or dividends; (iv)make investments; (v)create liens without securing the Senior Notes; (vi)enter into agreements that restrict dividends from subsidiaries; (vii)sell certain assets or merge with or into other companies; (viii)enter into transactions with affiliates; (ix)guarantee indebtedness; and (x)enter into new lines of business.The Company was in compliance with these covenants at June 30, 2007. Secured Bank Credit Facility The Company’s secured bank credit facility provides for a revolving loan facility in an amount not to exceed the lesser of the borrowing base, as established by the banks, or that portion of the borrowing base determined by the Company to be the elected borrowing limit. The borrowing base, which is based on the discounted present value of future net revenues from oil and gas production, is subject to redetermination at any time, but at least semi-annually in May and November, and is made at the discretion of the banks. If, at any time, the redetermined borrowing base is less than the amount of outstanding indebtedness, the Company will be required to (i) pledge additional collateral, (ii) prepay the excess in not more than five equal monthly installments, or (iii) elect to convert the entire amount of outstanding indebtedness to a term obligation based on amortization formulas set forth in the loan agreement. Substantially all of the Company’s oil and gas properties are pledged to secure advances under the credit facility.At June 30, 2007, the borrowing base established by the banks was $275million, with no monthly commitment reductions.
